Citation Nr: 0029784	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	Corwin G. "Bubba" Muse, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
rating for hearing loss.

This claim was previously before the Board and was the 
subject of a February 2000 remand which requested that the 
veteran be provided a VA audiological examination.  That 
development has been completed and this claim is again before 
the Board.


FINDINGS OF FACT

The veteran's hearing loss is productive of a noncompensable 
level of impairment.


CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
rating for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.85-4.87, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral hearing loss is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The veteran established service connection for hearing loss 
by means of a June 1978 rating decision, which assigned a 
noncompensable disability rating.  That rating was continued 
by a May 1999 rating decision, which is the subject of this 
appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  At the time of the veteran's claim hearing loss 
was evaluated pursuant to the criteria found in Diagnostic 
Codes 6100-6110 of the Schedule.  38 C.F.R. §§ 4.85-4.87 
(1998).  Under these criteria, the degree of disability for 
bilateral hearing loss is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Codes 
6100-6110, Tables VI-VII (1998).

The criteria for evaluation of hearing loss were amended 
during the pendency of the veteran's appeal, effective June 
10, 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Pursuant to the criteria in effect subsequent to June 10, 
1999, a different chart is provided for use where all of the 
pure tone thresholds are over 55 decibels in either ear; or 
where either ear had a pure tone threshold of 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz; or where 
the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The Board finds that the new criteria are not substantively 
different as regards the evaluation of the veteran's claim 
and that both sets of criteria are equally unfavorable.  The 
evidence does not show that all of the pure tone thresholds 
are over 55 decibels in either ear or that either ear had a 
pure tone threshold of 30 decibels at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Furthermore, no audiological 
examiners has certified that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, or 
for any other reason.  Therefore, the Board finds that the 
amended criteria are inapplicable in this case.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The report of a March 2000 1999 VA audiological evaluation, 
the most recent evaluation of the veteran's hearing loss, 
shows that the average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 28.75 decibels in the right ear and 
26.25 decibels in the left ear and that speech recognition 
was 94 percent in the right ear and 94 percent in the left 
ear.  Under the criteria set forth in the Schedule, the 
veteran's hearing loss is assigned Level I in the right ear, 
and Level I in the left ear.  38 C.F.R. § 4.87, Table VI 
(1999).  That degree of bilateral hearing loss, as determined 
by the Schedule, warrants the assignment of a noncompensable 
evaluation under Diagnostic Code 6100, pursuant to the 
criteria for the evaluation of hearing loss in effect prior 
to June 10, 1999.  38 C.F.R. § 4.87, Table VII (1999).

The Board notes that the evaluation of hearing loss would be 
performed differently pursuant to the criteria in effect 
subsequent to June 10, 1999, where all of the pure tone 
thresholds were over 55 decibels in either ear, or where 
either ear had a pure tone threshold of 30 decibels at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  However, the 
Board notes that neither of those situations apply in this 
case, as the veteran's pure tone thresholds, in decibels, at 
the May 1999 VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
30
30
30
28.75
LEFT
25
20
20
30
26.25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
Therefore, the Board finds that the application of the 
Schedule pursuant to the criteria in effect prior to June 10, 
1999, remains identical using the criteria in effect 
subsequent to that date.  The Board notes that none of the 
examiners has certified that the use of the speech 
discrimination test is inappropriate because of language 
difficulties or inconsistent speech discrimination scores.

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) rating for hearing 
loss are not met and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85-4.87, Diagnostic Code 6100 (1999).


ORDER

Entitlement to an increased (compensable) rating for hearing 
loss is denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


